Citation Nr: 0328039	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to 
March 1970.  

This matter comes before a rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD.  The veteran testified at a 
personal hearing before a hearing officer at the RO in 
December 1998.  

In May 2001, the veteran was scheduled for a June 2001 
videoconference hearing.  The veteran withdrew his hearing 
request in late May 2001.  

In August 2001, the Board determined that there was 
sufficient evidence to reopen the veteran's claim for PTSD, 
reopened the claim, and remanded the claim for further 
development.  

The Board notes that the attorney who had represented the 
veteran before VA in connection with this appeal is no longer 
authorized to represent claimants before VA.  The veteran was 
notified of the revocation of the attorney's authority to 
represent claimants in a February 2002 letter from the RO.  
The veteran was advised of his options to obtain different 
representation in this matter.  He did not respond to the 
letter and has not made a designation in this regard.  
Therefore, the veteran remains unrepresented in this matter.  


REMAND

In August 2001, the Board determined that the veteran had 
submitted sufficient evidence to reopen his claim for 
entitlement to service connection for PTSD.  As a result, the 
Board remanded the reopened claim for a decision by the RO on 
a de novo basis, and for further development to include 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Although some development was done, the veteran did 
not receive notification as required by the VCAA, nor was 
development action performed in connection with VCAA.  This 
must be done prior to final adjudication of the claim.  A 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are for service 
connection claims.  Also, ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran.  Also provide the appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




